DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of copending Application No. 17/477265 hereinafter referred to as App’265. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, claim 1 and 2 of App’265 teaches a display backlighting unit (BLU) (see line 1 of claim 1 of App’265), comprising: 
at least one primary light source that emits primary light (see line 2 of claim 1 of App’265); 
a light guide panel (LGP) optically coupled to the at least one primary light source (see lines 3-4 of claim 1 of App’265); and 

wherein: an optical density of the QDs in the remote phosphor film is no more than about 0.05 (see lines 1-3 of claim 2 of App’265), 
the primary light transmits uniformly through the LGP and into the remote phosphor film (see lines 11-12 of claim 1 of App’265), 
at least a portion of the primary light is absorbed by the first population of ODs and reemitted by the first population of QDs as the first secondary light, and the remote phosphor film is sandwiched between at least two barrier layers (see lines 13-17 of claim 1 of App’265).
Regarding claim 2 of the  instant application, claim 1 of App’’265 teaches the display BLU of claim 1, wherein the QDs comprise an emission spectrum having less than 40 om full width and half maximum (FWHM) (see lines 9-10 of claim 1 of App’265).
Claim 3 of the instant application corresponds to claim 3 of App’265.
Claim 4 of the instant application corresponds to claim 4 of App’265.
Claim 5 of the instant application corresponds to claim 5 of App’265.
Claim 6 of the instant application corresponds to claim 6 of App’265.
Claim 7 of the instant application corresponds to claim 7 of App’265.
Regarding claim 8 of the instant application, claim 11 of App’265 teaches the display BLU of claim 7, wherein at least a portion of the scattering features are disposed in the first QD phosphor material film layer or the second OD phosphor material film layer (see lines 1-3 of claim 11 of App’265).

Claim 10 of the instant application corresponds to claim 9 of App’265.
Claim 11 of the instant application corresponds to claim 10 of App’265.
Claim 12 of the instant application corresponds to claim 11 of App’265.
Claim 13 of the instant application corresponds to claim 12 of App’265.
Claim 14 of the instant application corresponds to claim 13 of App’265.
Claim 15 of the instant application corresponds to claim 14 of App’265.
Claim 16 of the instant application corresponds to claim 15 of App’265.
Regarding claim 17 of the instant application, claims 16 and 17 of App’265 teaches a  quantum dot (QD) film remote phosphor package, comprising:
a phosphor film comprising a first population of ODs (see line 3 of claim 16 of App’265), wherein an optical density of the QDs is no more than about 0.05 (see lines 1-3 of claim 17 of App’265); and 
at least two barrier layers attached on a bottom surface and a top surface of the phosphor film respectively (see lines 7-8 of claim 16 of App’265);
wherein: the phosphor film is configured to receive a primary light transmitted uniformly from a light guide panel (LGP) and into the QD film remote phosphor package (see lines 10-13 of claim 16 of App’265), and the first population of QDs are configured to absorb at least a portion of the primary light and reemit a first secondary light having a longer wavelength than the primary light (see lines 14-17 of claim 16 of App’265). 
Regarding claim 18 of the instant application, claim 16 of App’265 teach the QD film remote phosphor package of claim 17, wherein the QDs comprise an emission 
Regarding claim 19 of the instant application corresponds to claim 19 of App’265.
Regarding claim 20 of the instant application corresponds to claim 20 of App’265.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,198,270, hereinafter referred to as Pat’270. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 1 of the instant application, claim 1 of Pat’270 teaches a display backlighting unit (BLU) (see line 1 of claim 1 of Pat’270), comprising: 
at least one primary light source that emits primary light (see line 2 of claim 1 of Pat’270); 
a light guide panel (LGP) optically coupled to the at least one primary light source (see lines 3-5 of claim 1 of Pat’270); and 
a remote phosphor film comprising a first population of quantum dots (QDs) configured to emit first secondary light having a longer wavelength than the primary light; wherein: an optical density of the QDs in the remote phosphor film is no more than about 0.05, the primary light transmits uniformly through the LGP and into the remote phosphor film (see lines 6-11 of claim 1 of Pat’270), 
at least a portion of the primary light is absorbed by the first population of ODs and reemitted by the first population of QDs as the first secondary light, and the remote 
Regarding claim 2 of the  instant application, claim 1 of Pat’270 teaches the display BLU of claim 1, wherein the QDs comprise an emission spectrum having less than 40 nm full width and half maximum (FWHM) (see lines 9-11 of claim 1 of Pat’270).
Regarding claim 17 of the instant application, claim 1 of Pat’270 teaches a  quantum dot (QD) film remote phosphor package, comprising:
a phosphor film comprising a first population of ODs (see line 3 of claim 16 of Pat’270), wherein an optical density of the QDs is no more than about 0.05 (see lines 6-11 of claim 1 of Pat’270); and 
at least two barrier layers attached on a bottom surface and a top surface of the phosphor film respectively (see lines 18-22 of claim 1 of Pat’270);
wherein: the phosphor film is configured to receive a primary light transmitted uniformly from a light guide panel (LGP) and into the QD film remote phosphor package (see lines 6-11 of claim 1 of Pat’270), and the first population of QDs are configured to absorb at least a portion of the primary light and reemit a first secondary light having a longer wavelength than the primary light (see lines 12-17 of claim 1 of Pat’270). 
Regarding claim 18 of the instant application, claim 1 of Pat’270 teach the QD film remote phosphor package of claim 17, wherein the QDs comprise an emission spectrum having less than 40nm full width and half maximum (see lines 9-11 of claim 1 of Pat’270). 
Allowable Subject Matter
Claims 1-20 would be allowable after the filing of a Terminal Disclaimer to overcome the double patenting rejection above. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, a remote phosphor film comprising a first population of quantum dots (QDs) configured to emit first secondary light having a longer wavelength than the primary light; wherein:
an optical density of the QDs in the remote phosphor film is no more than about 0.05, the primary light transmits uniformly through the LGP and into the remote phosphor film,
at least a portion of the primary light is absorbed by the first population of ODs and reemitted by the first population of QDs as the first secondary light.
Claim 17 recites, inter alia, a phosphor film comprising a first population of ODs, wherein an optical density of the QDs is no more than about 0.05; and wherein: the phosphor film is configured to receive a primary light transmitted uniformly from a light guide panel (LGP) and into the QD film remote phosphor package, and
the first population of QDs are configured to absorb at least a portion of the primary light and reemit a first secondary light having a longer wavelength than the primary light.
Claims 2-16 and 18-20 would be allowable based on dependence on an allowed base claim.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeo (US 2006/0056166 A1), Rho (US 2009/0091689 A1), and  Nick (US 2010/0264371 A1) teach quantum dot structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875       


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875